Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Forhan Reg. No. 46706 on 01/28/2021. 
   
The claims have been amended as follows: 

Claim 1. (Currently amended): A method for recording and replaying user-synchronized browsing session with media comprising the steps of:
a. definition or parameterization of events to be captured;
b. reformulation of a source code to follow a command design pattern for each action to
be parameterized;
c. recording of command items;
d. interaction with webcam;
e. creation of meta commands;
f. time coordination of media files with commands generated by a
during a recording process in order to reproduce a synchronous reproduction of the navigation
with the media;
g. provision of the recording process;

i. deserialization of the list of command items;
j. provision of the media files to be synchronized with a session playback;
k. scheduling execution of the meta commands; and
l. initiating the playback by restoring an application state wherein the user can go forward and backward during the playback.

Claim 19. (Currently amended): A method for providing an application for recording and replaying user- synchronized browsing session with media, comprising the steps of:
a. definition or parameterization of events to be captured;
b. reformulation of a source code to follow a command design pattern for each action to be parameterized;
c. recording of command items at an application level;
d. interaction with webcam;
e. creation of meta commands;
f. time coordination of separately-generated media files with commands generated by a user's navigation during a recording process in order to reproduce a synchronous reproduction of the navigation with the media;
g. provision of the recording process;
h. serialization of a list of command items;
i. deserialization of the list of command items;
j. provision of the media files to be synchronized with a session playback;
k. scheduling execution of the meta commands; and
l. initiating the playback by restoring an application state wherein the user can go forward and backward during the playback,
wherein the navigation and the media remain synchronized regardless of user interaction therewith during the playback.

Claim 20. (Currently amended): The method as claimed in claim 19, wherein the method further 

a. browsing and interacting with elements of the application while the recording or playback process is interrupted or paused, and
b. interacting with the application during playback.

The following is the examiners reasons for allowance:

In addition to the remarks filed 01/10/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 19 when taken in the context of the claims as a whole.  Specifically, the combination of definition or parameterization of events to be captured, reformulation of a source code to follow a command design pattern for each action to
be parameterized, recording of command items, interaction with webcam creation of meta commands, time coordination of media files with commands generated by an user's navigation during a recording process in order to reproduce a synchronous reproduction of the navigation with the media, provision of the recording process, serialization of a list of command items, deserialization of the list of command items, provision of the media files to be synchronized with a session playback, scheduling execution of the meta commands and initiating the playback by restoring an application state wherein the user can go forward and backward during the playback.
At best the prior arts of record, specifically, Mendez et al.  (US 20150149557 A1 hereinafter Mendez) teaches co-browsing between agent and a client that captures and shares browser states (See ¶8-9) Mendez track and changes html code including commands (see ¶33, ¶42-45). Mendez further teaches capturing webcam and timings ¶218-219 and ¶231). Sayed et al. (US 20110173239 A1 hereinafter Sayed) teaches commands are timestamped in recording and 
Newly cited art German et al. (US 20130067020 A1) teaches recording remote desktop sessions with controls including pause, forward, and rewind controls (see ¶69). Brooks et al. (US 9531825 B1) teaches browser activity replay, and more specifically, to multi-window, multi-tab browser activity replay with advanced navigation is provided. (see Col. 1 ln. 10-30)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 19 as a whole.
Thus, claims 1 and 19 are allowed over the prior art of record.
Claims 2-18 and 20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 01/10/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143